Citation Nr: 0814321	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  03-28 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and/or post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1958 and from March 1961 to September 1983.  This matter is 
on appeal from the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned at a January 
2008 videoconference hearing.  A copy of the transcript is of 
record.  At that time, he claimed entitlement to total 
disability rating based on individual unemployability (TDIU).  
If he desires to pursue this claim, he should do so with 
specificity at the RO.  As it is not before the Board, it 
will not be addressed in this decision.


FINDINGS OF FACT

1.  The veteran received a Bronze Star Medal with a combat 
"V," signifying service in combat in corroboration with his 
claimed in-service stressors.

2.  The veteran has a diagnosis of PTSD related to in-service 
combat stressors.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 1113, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

If it is shown by official service records that a veteran 
personally engaged in combat against the enemy, such as by 
award of combat citations (e.g., Combat Infantryman Badge, 
Bronze Star, or Air Medal with "V" device), then the 
allegation as to PTSD stressor, alone, provided that it is 
consistent with the circumstances, conditions, and hardships 
of his service, would be deemed sufficient evidence of a 
stressor.  No stressor verification would be needed under 
such circumstances.  

If the evidence shows that the veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. Doran v. Brown, 
6 Vet. App. 283, 289 (1994).

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, the veteran claims to have served in combat 
circumstances in Vietnam and to have experienced stressors 
such as assisting wounded and deceased troops back to the 
boat upon which he was serving.  Indeed, according to his DD-
214, he received the Bronze Star Medal with a combat "V," 
indicating that he served in combat.  As a result, he need 
not further verify his claimed stressors.

The record also reflects that the veteran has been diagnosed 
with PTSD according to the criteria set forth for a diagnosis 
as stated in the DSM-IV.  Further, in a December 2007 VA 
treatment report, the physician associated the veteran's PTSD 
to his in-service stressors. 

This determination has been confirmed by private treating 
physicians, including Dr. deJ in a December 2004 report and 
Dr. W in a September 2005 letter.  In a September 2005 
letter, Dr. DiG related that the veteran was unable to work 
due to PTSD but did not specifically relate the disorder to 
active duty.  The veteran has also been diagnosed with 
depression but it has not been shown to be related to service 
though it may be related to the veteran's diagnosed PTSD.

Nonetheless, as the veteran has evidence of combat service 
and claimed combat-related stressors that have been shown to 
be related to his currently-diagnosed PTSD, the claim for an 
acquired psychiatric disorder is granted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further discussed.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


